DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 7/06/2021. Claims 1-3, 7-8, 10-11, 13-14, 16-17, and 19 have been amended. Claims 1-19 are pending and will be considered for examination.
3.	Applicant's arguments are persuasive, and the objections to the Drawing are withdrawn.  
4. 	Applicant's arguments are not persuasive, Double patenting rejections are not withdrawn


Double Patenting
5.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.  	Claims 1-7, 9-16, and 18-19 of instant Application No. 16/930440 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent No. 10742440, in view of Chung et al. (KR101752417B1). Although the conflicting claims are not identical, they are not patentably distinct from each other as shown in the table below:
Instant Application No. 16/930440

US Patent No. 10742440 B2
(Application No. 16/118904)
Claim 6 (claims 1+4+5+6)
1. A method of controlling a device, the method comprising: 
    receiving an image captured by an image capturing device connected to a network and displaying the image in real time on a touch screen; 
    searching for the device that is connected to the network and is controllable; 
displaying guide information for guiding a user to designate a setting zone corresponding to the device; 
    receiving a first user input within the image and designating the setting zone at a point of the first user input;
    
…
 4. The method of claim 1, further comprising: determining whether the device is recognized in the image.  

5. The method of claim 4, wherein the designating the setting zone further comprises, based on a determination that the device is recognized in the image, designating the location of the device recognized in the image as the location of the setting zone of the device.  

6. The method of claim 5, wherein the designating the setting zone comprises, based on a determination that the device is not recognized in the image, designating a predetermined location on the image that does not overlap with locations of setting zones of other devices as the location of the setting zone of the device.  
…
    receiving a second user input, and generating a control signal for controlling the device when the user second input falls within the setting zone of the device in the image; 
    controlling the device according to the user second input interacting with the setting zone of the device in the image; and 
    updating a location of the setting zone of the device by changing the location of the setting zone of the device from the location designated by the user to a different location within the image 


2. The method of claim 1, further comprising: displaying, on the image, at least a part of the setting zone of the device selected according to the user input.  

3. The method of claim 1, wherein the setting zone is designated based on at least one of the user input and a result of object recognition within the image.  


7. The method of claim 1, further comprising: based on the device selected according to the user input not being recognized in the image, controlling the image capturing device to capture the device selected according to the user input while the device is controlled or after the device has been controlled.  


9. The method of claim 1, wherein information on the device is displayed on the setting zone.  

10. The method of claim 1, wherein the user input is one of a touch input and a voice input.  


Claim 15 (claims 11+ 12+14+15)
11. A device control system comprising: 
    a camera connected to a network; 
    a display; 
    an input interface; 
    a processor; and 
    a computer-readable storage medium storing instructions which, when executed by the processor, cause the 
    receiving an image captured by the camera connected to a network and displaying the image in real time on a touch screen; 
    searching for the device that is connected to the network and is controllable; 
    displaying guide information for guiding a user to designate a setting zone corresponding to the device; 
    receiving a first user input within the image and designating the setting zone at a point of the first user input;
    receiving a second user input, and generating a control signal for controlling the device when the second user input falls within the setting zone of the device in the image; 
    controlling the device according to the second user input interacting with the setting zone of the device in the image; and 
    updating a location of the setting zone of the device by changing the location of the setting zone of the device from the location designated by the user to a different location within the image according to a change in the image in real time.  

12. The device control system of claim 11, wherein the change in the image comprises at least one of a change in an angle of view of the image and a change in a location of the device within the angle of view.  

14. The device control system of claim 11, wherein the setting zone is designated based on at least one of the user input and a result of object recognition within the image.  




13. The device control system of claim 11, wherein the display is configured to display, on the image, at least a part of the setting zone of the target device selected according to the user input.  


14. The device control system of claim 11, wherein the setting zone is designated based on at least one of the user input and a result of object recognition within the image.  

16. The device control system of claim 11, wherein the operations further comprise: 
    based on the target device selected according to the user input not being recognized in the image, controlling the camera to capture the target device selected according to the user input while the target device is controlled or after the target device has been controlled.  

18. The device control system of claim 11, wherein the display is configured to display information on the target device is displayed on the setting zone.  

19. The device control system of claim 11, wherein the user input is one of a touch input and a voice input.


1. A method of controlling a device, the method comprising: 
    receiving an image captured by an image capturing device connected to a network and displaying the image in real time on a touch screen; 
    searching for the device that is connected to the network and determining 
    



in response to a determination that the device is recognized in the image, receiving a first user input and designating, within the image, a location of the device recognized in the image as a location of a setting zone of the device; 
    in response to a determination that the device is not recognized in the image, designating a predetermined location on the image that does not overlap with locations of setting zones of other devices as the location of the setting zone of the device; 
    receiving a second user input and generating a control signal for controlling the device via the image, when the second user input falls within the setting zone of the device in the image; 
    controlling the device according to the second user input interacting with the setting zone of the device in the image; and 
   







 updating the location of the setting zone of the device by changing the location of the setting zone of the device from the location designated by the first user to a different location within the image according to a change in the image in real time, wherein the change in the image comprises at least one of a change in an angle of view of the image of the image capturing device and a change in the 
    

2. The method of claim 1, further comprising: displaying, on the image, at least a part of the setting zone of the device selected according to the first user input. 
    
3. The method of claim 1, wherein the setting zone is designated based on at least one of the first user input and a result of object recognition within the image. 
    

4. The method of claim 1, further comprising:  
    based on the device selected according to the first user input not being recognized in the image, controlling the image capturing device to capture the device selected according to the first user input while the device is controlled or after the device has been controlled. 
    
5. The method of claim 1, wherein information on the device is displayed on the setting zone. 
    
6. The method of claim 1, wherein the first user input is one of a touch input and a voice input. 
    


7. A device control system comprising:
    a camera connected to a network; 
    a touch screen; 
    an input interface; 
    a processor; and 
    a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations comprising: 

    





















8. The device control system of claim 7, wherein the touch screen is configured to display, on the image, at least a part of the setting zone of the target device selected according to the first user input. 
   

 9. The device control system of claim 7, wherein the setting zone is designated based on at least one of the first user input and a result of object recognition within the image. 
    
10. The device control system of claim 7, wherein the operations further comprise: 
    based on the target device selected according to the first user input not being recognized in the image, controlling the camera to capture the target device selected according to the first user input while the target device is controlled or after the target device has been controlled. 
    

11. The device control system of claim 7, wherein the touch screen is configured to display information on the target device is displayed on the setting zone. 

12. The device control system of claim 7, wherein the first user input is one of a touch input and a voice input. 




 	All limitations and elements in claim 6 of the instant application are found in claim 1 of Won except for the limitation "displaying guide information for guiding a user to designate a setting zone corresponding to the device; receiving a first user input within the image and designating the setting zone at a point of the first user input.
 	However, in the same filed of the invention, Chung taches that a user may touch an area (e.g., an external device) in an image displayed on a touch screen of a mobile device. The touch screen displays a list of devices that may match to external devises in the image and sets the identified device areas 412 and 414 in the image to the matched devices (see at least figs. 4-5 and pars. 96-101, 104-107) 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the controlling of the functions of the device by selecting the image of the device in the photographed image taught by Won with the displaying of the guide information when the user selects the area of the external device taught by Chung to display the guide information when the user selects the area of the device in the image captured by the camera of the mobile device. The motivation or suggestion would be to provide a way to present guide information that helps the user to easily recognize the matching device for the selected area in the image.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

7. 	Claims 1-6, 9-11, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2017/0034468 A1) in view of Chung et al. (KR 101752417 B1, published on June, 27, 2012).	
As in independent Claim 1, Won teaches a method of controlling a device, the method comprising: 
 	receiving an image captured by an image capturing device connected to a network and displaying the image in real time on a touch screen (at least figs. 1, 4, pars. 45, 48, 65, 93, 111, a photographed image can be transmitted/received by a camera on a user terminal apparatus 100 connected to a network to display the photographed image in real time on a touch screen; further see pars. 109-110);
 	searching for the device that is connected to the network and is controllable (figs. 4-8, pars. 54, 61, 109, 154, the user terminal apparatus 100 identifies a device 200 (e.g., TV, a desktop computer, a notebook computer, a smart phone, light, robot cleaner, refrigerator, etc.) that is connected to the network and is controllable; further see at least pars. 50, 52);
 	receiving a second user input, and generating a control signal for controlling the device when the second user input falls within the setting zone of the device in the image (figs. 5-8, pars. 77-78, 114-115, with the user input on the image of the device, 
 	controlling the device according to the second user input interacting with the setting zone of the device in the image (figs. 5-8, pars. 115, with the user input with the user input on the image of the device, the user may control functions of device 200 (e.g., on/off function, mute function, channel switch function, volume control function, etc.)).
  Won does not explicitly teaches displaying guide information for guiding a user to designate a setting zone corresponding to the device; receiving a first user input within the image and designating the setting zone at a point of the first user input; updating a location of the setting zone of the device by changing the location of the setting zone of the device from the location designated by the user to a different location within the image according to a change in the image in real time.
However, in the same filed of the invention, Chung teaches receiving a first user input within the image and designating the setting zone at a point of the first user input ( see figs. 4-5, at least pars. 96-101, 104-107, in figs. 4(a)-4(c), a user may touch an area (e.g., an external device) in an image displayed on a touch screen of a mobile device. The touch screen displays a list of derives that may match to external devises in the image and sets the identified device areas 412 and 414 in the image to the matched devices); 
displaying guide information for guiding a user to designate a setting zone corresponding to the device (see figs. 4-5, at least pars. 96-101, 104-107, in figs. 4(a)-4(c), a user may touch an area (e.g., an external device) in an image displayed on a 
updating a location of the setting zone of the device by changing the location of the setting zone of the device from the location designated by the user to a different location within the image according to a change in the image in real time (par. 93,   the image may be a still image or a moving image. The device area in the moving image can be matched with the external device even in the moving image, which means the identified device areas (e.g., 421 and 414) in the moving image can be matched to the external devices (e.g., LG 1111 and LG 2222)).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the controlling of the functions of the device by selecting the image of the device in the photographed image taught by Won with the displaying of the guide information when the user selects the area of the external device taught by Chung to display the guide information when the user selects the area of the device in the image captured by the camera of the mobile device. The motivation or suggestion would be to provide a way to present guide information that helps the user to easily recognize the matching device for the selected area in the image.

 	As in Claim 2, Won-Chung teaches all the limitations of Claim 1. Won-Chung further teaches displaying, on the image, at least a part of the setting zone of the device selected according to the second user input (Won, fig. 5, pars. 114,119, with the user’s 
 	
As in Claim 3, Won-Chung teaches all the limitations of Claim 1. Won-Chung further teaches that the setting zone is designated based on a result of object recognition within the image (Won, fig. 5, pars. 114,119, with the user’s input (touch input) on the image of the device 200 (e.g., TV) recognized in the photographed image).

 	As in Claim 4, Won-Chung teaches all the limitations of Claim 1. Won-Chung further teaches determining whether the device is recognized in the image (Won, figs. 4-8, pars. 54, 61, 109, 154, the user terminal apparatus 100 configures to identify the device 200 (e.g., TV) in the photographed image).

 	As in Claim 5, Won-Chung teaches all the limitations of Claim 4. Won-Chung further teaches that the designating the setting zone further comprises, based on a determination that the device is recognized in the image, designating the location of the device recognized in the image as the location of the setting zone of the device (Won, pars. 52-53, 61-62, 114, 160,  the device 200 (e.g., TV) can be identified based on the mapping information, and the mapping information includes a corresponding image of the device 200 (e.g., TV) and a location information of the TV).

 	As in Claim 6, Won-Chung teaches all the limitations of Claim 5. Won-Chung further teaches that the designating the setting zone comprises, based on a Won, pars. 52-53, 61-62, 114, 160,  the device 200 (e.g., TV) can be identified based on the mapping information, and the mapping information includes a corresponding image of the device 200 (e.g., TV) and a location information of the TV).

 	As in Claim 9, Won-Chung teaches all the limitations of Claim 1. Won-Chung further teaches that information on the device is displayed on the setting zone (Won, see at least fig. 5).

 	As in Claim 10, Won-Chung teaches all the limitations of Claim 1. Won-Chung further teaches that the second user input is one of a touch input and a voice input (Won, pars. 93, 119, a touch input on a touch screen, pars. 97, 101, a voice recognition module for a voice input).
 
 	As in independent Claim 11, Won teaches a device control system for controlling a device, the device control system comprising:
 	a camera connected to a network (at least figs. 1-2, pars. 59, 65, a user terminal apparatus 100 includes a camera 120 that is connected to a network);
a display (at least figs. 1-2, par. 59, a display 130); 
an input interface (fig. 2B, pars. 79, par. 93, an interface unit 155); 
a processor (at least figs. 1-2, par. 59, a processor 140); and
Claim 11 is substantially similar to Claim 1 and rejected under the same rationale.

Claim 13 is substantially similar to claim 2 and rejected under the same rationale.

Claim 14 is substantially similar to claim 3 and rejected under the same rationale.

Claim 18 is substantially similar to claim 9 and rejected under the same rationale.

Claim 19 is substantially similar to claim 10 and rejected under the same rationale.


8. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2017/0034468 A1) in view of Chung et al. (KR 101752417 B1, published on June, 27, 2012) and further in view of Jakubiak et al. (US 2018/0018786 A1).
 	As in Claim 12, Won-Chung teaches all the limitations of Claim 11. Won-Chung does not teach that the change in the image comprises at least one of a change 
 	However, in the same filed of the invention, Jakubiak teaches that the change in the image comprises at least one of a change in an angle of view of the image and a change in a location of the device within the angle of view (see fig. 10, pars. 140-141, an angle of a view has been changed according to a device 1010 movements thus, a position of an object has been changed).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the controlling of the functions of the device by selecting the image of the device in the photographed image taught by Won with the displaying of the guide information when the user selects the area of the external device taught by Chung with the changing of the angle of the view of the image taught by Jakubiak to change the angle of the view of the image when the user selects the image of the device in the photographed image captured on the user terminal apparatus. The motivation or suggestion would be to provide a way to present objects displayed in the image in different angle/view so that a user can control a desired device by selecting the corresponding image of the device in the photographed image.

 	
9. 	Claims 7-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2017/0034468 A1) in view of Chung et al. (KR 101752417 B1, published on June, 27, 2012) and further in view of Ko et al. (US 2016/0174043 A1).
 	As in Claim 7, Won-Chung teaches all the limitations of Claim 1. Won-Chung does not teach that based on the device selected according to the second user input not being recognized in the image, controlling the image capturing device to capture the device selected according to the second user input while the device is controlled or after the device has been controlled.  
 	However, in the same filed of the invention, Ko teaches that based on the device selected according to the second user input not being recognized in the image, controlling the image capturing device to capture the device selected according to the second user input while the device is controlled or after the device has been controlled (see at least figs. 11-13, 115-117, 122, 127, 129,   when a system does not recognize a device (e.g., new  target device, not register device) in an image, a camera (or an image capture unit 203) can photograph the device).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the controlling of the functions of the device by selecting the image of the device in the photographed image taught by Won with the displaying of the guide information when the user selects the area of the external device taught by Chung with the capturing of the device based on the device not being recognized in the image taught by Ko to capture the device based on the device not being recognized in the image when the user selects the area of the device in the image captured by the camera of the mobile device. The motivation or suggestion would be to capture a target device not being recognized in the image to identify the target device or assign an identification information to the target device.

	As in Claim 8, Won-Chung teaches all the limitations of Claim 1. Won-Chung further teaches that based on the device selected according to the second user input not being recognized in the image, displaying the setting zone of the device in the image while the device is controlled or after the device has been controlled.
 	However, in the same filed of the invention, Ko teaches that based on the device selected according to the second user input not being recognized in the image, displaying the setting zone of the device in the image while the device is controlled or after the device has been controlled (see at least figs. 11-13, 115-117, 122, 127, 129,   when a system does not recognize a device (e.g., new  target device, not register device) in an image, a camera (or an image capture unit 203) can photograph the device and designates a location of the device for display an area/device as shown in fig. 13 ; further see pars. 57-58).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the controlling of the functions of the device by selecting the image of the device in the photographed image taught by Won with the displaying of the guide information when the user selects the area of the external device taught by Chung with the displaying of the designated location of the device taught by Ko to display the designated location of the device when the user selects the image of the device in the photographed image. The motivation or suggestion would be to display the designated location of the device for controlling the target device via the image or view.

 	As in Claim 15, Won-Chung teaches all the limitations of Claim 11. Won-Chung further teaches that the designating the setting zone comprises: based on a first determination that the target device is recognized in the image, designating a location of the target device in the image as the location of the setting zone of the target device (pars. 52-53, 61-62, 114, 160, the device 200 (e.g., TV) can be identified based on the mapping information, and the mapping information includes a corresponding image of the device 200 (e.g., TV) and a location information of the TV).
 	Won-Chung does not teach based on a second determination that the target device is not recognized in the image, designating a predetermined location on the image that does not overlap with locations of setting zones of other target devices as the location of the setting zone of the target device.  
 	However, in the same filed of the invention, Ko teaches based on a second determination that the target device is not recognized in the image, designating a predetermined location on the image that does not overlap with locations of setting zones of other target devices as the location of the setting zone of the target device (see at least figs. 11-13, 115-117, 122, 127, 129,   when a system does not recognize a device (e.g., new  target device, not register device) in an image, the system designates a location of the device; further see pars. 57-58).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the controlling of the functions of the device by selecting the image of the device in the photographed image taught by Won with the displaying of the guide information when the user selects the area of the external device taught by Chung with the designating of the location of the Ko to designate the device based on the device not being recognized in the image when the user selects the image of the device in the photographed image. The motivation or suggestion would be to designate a location of a target device not being recognized in the image for controlling the target device via the image.

Claim 16 is substantially similar to claim 7 and rejected under the same rationale.

Claim 17 is substantially similar to claim 8 and rejected under the same rationale.
	

Response to Arguments
10.	Applicant's arguments with respect to the claims 1-19 have been fully considered, but are moot in view of the new ground(s) of rejection.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/RINNA YI/
 Primary Examiner, Art Unit 2144